Judgment and order denying new trial reversed upon the law, and a new trial granted, with costs to appellant to abide the event. In this case we are of opinion that the learned trial judge was in error in charging the jury, at defendant’s request, that the question of speed of defendant’s automobile was not involved in the case, and could not be considered evidence of negligence on the part of the defendant. As to the other points raised by appellant, we do not agree that the verdict was against the evidence, or that the exceptions to the admission of evidence of the proceedings before the coroner’s jury presented reversible error. Kelly, P. J., Rich, Manning, Kelby and Young, JJ., concur.